PER CURIAM.
We affirm the trial court’s dismissal of the complaint filed by Asbestos Certified Technicians, Inc. against The Coca-Cola Company because, in Florida, a negligence claim may not be maintained by an independent contractor to recover purely economic losses it suffers when its employees are injured on the premises of a third party with whom the independent contractor has contracted to perform work. Cf. Sandarac Ass’n, Inc. v. W.R. Frizzell Architects, Inc., 609 So.2d 1349 (Fla. 2d DCA 1992).
CAMPBELL, A.C.J., and ALTENBERND and FULMER, JJ., concur.